Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the amended claims filed on 05/31/2022. 
Claims 1-14 are pending. 
Claims 1-14 are rejected.

Specification
The specification filed on 05/24/2021 is accepted for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow et al. US Patent 6,167,524 (hereinafter Goodnow) in view of Baarman et al. US Publication 2016/0134134 (hereinafter Baarman).

In reference to claim 1, Goodnow teaches an information processing apparatus (Goodnow Col 3 Lines 65-67) comprising: 
a memory (Goodnow Col 4 Lines 1-4); and 
a processor coupled to the memory (Goodnow Col 4 Lines 5-8) and configured to: 
measure power consumption of the processor (Goodnow Col 5 Lines 47-51 A power allocation control unit receives data on the power level and power consumption of various execution units); 
measure performance of the processor (Goodnow Col 6 Lines 47-49 describes execution units providing the current status of node toggle activity [node toggles are the executable instructions processed by the processor as defined in Goodnow Col 1 Lines 47-49, thus node toggle activity is the performance of the processor]); 
detect a decrease in power efficiency of the processor, based on the power consumption of the processor measured during execution of a program (Goodnow Col 6 Lines 47-61 describe that a power efficiency value is determined by the power consumption values of current activity of execution unit and checking if the power efficiency value exceeds a threshold [power efficiency is determined to decrease when the power efficiency value is exceeded]);
in response to detection of a decrease in the power efficiency, execute the program while changing an operation parameter of the processor (Goodnow Col 6 Lines 57-61 describes that if the next cycle of the process is expected to exceed the power efficiency value, then the amount of execution unit activity [operation parameter] is rationed [changed]); and 
determine a setting value of the operation parameter, based on the power consumption and the performance of the processor that are measured during execution of the program while the operation parameter is being changed (Goodnow Col 7 Lines 4-17 describes a register allowing power allocation to be adjusted according to the current state of the system [determining a setting value during execution of the program while the parameter is being changed] and setting the rationing of execution unit functions [setting value of the operation parameter] as necessitated to sustain the expected total power consumption level within the allocated optimum efficiency level [setting value is based on the necessary power consumption and performance efficiency, efficiency is determined using the performance of the processor per Goodnow Col 6 Lines 47-61]).
However, Goodnow does not explicitly teach:
decreasing the frequency of the processor by a specific value;
detecting, after decreasing the frequency, a decrease in power efficiency of the processor.
Goodnow teaches an improvement to computer manufacturers merely reducing supply voltage to make microprocessors suitable for portable use (Goodnow Col 1 Lines 42-44). In the analogous art of inductive power supplies with duty cycle control, Baarman improves on supply voltage for wireless power supply systems, in addition to teaching:
decreasing the frequency of the processor by a specific value (Baarman Para 42 Sentences 6-8 describe the operating frequency being stepped down, Para 46 describes step-downs being done with a pre-selected amount);
detecting, after decreasing the frequency, a decrease in power efficiency of the processor (Baarman Para 42 Sentences 6-8 describe power efficiency being checked to see if it has decreased after the step down in operating frequency).
It would have been obvious to one of ordinary skill in the art having the teachings of both Goodnow and Baarman before him before the effective filing date of the claimed invention to have Goodnow change the operating frequency and determine power efficiency has decreased. One of ordinary skill in the art would know to use Baarman’s methods to find optimal frequencies so that no power efficiency is lost when not operating at resonance frequencies (Baarman Para 3 last Sentence).

In reference to claim 4, Goodnow teaches the information processing apparatus according to claim 1, in addition to teaching:
wherein the operation parameter is a parameter that indicates whether or not to use a resource of the processor (Goodnow Col 6 Lines 62-67 describes rationing execution unit activity [operation parameter] by turning off speculative execution units or other executable functions [units or functions being turned off are individual processor resources]).

In reference to claim 6, modified Goodnow teaches the information processing apparatus according to claim 1, in addition to teaching wherein the processor:
decreases an operating frequency of the processor by a predetermined value during execution of the program (Baarman Para 42 Sentences 6-8 describe the operating frequency being stepped down, Para 46 describes step-downs being done with a pre-selected amount), and determines that the power efficiency has decreased in a case where the power consumption of the processor measured after the operating frequency is decreased by the predetermined value is greater than a threshold (Goodnow Col 6 Lines 47-61 describe that a power efficiency value is determined by the power consumption values of current activity of execution unit and checking if the power efficiency value exceeds a threshold [power efficiency is determined to decrease when the power efficiency value is exceeded]).

In reference to claim 8, the claim recites a control method for an information processing apparatus including a processor with the same limitations of claim 1. Goodnow teaches an information processing apparatus as shown above in claim 1, in addition to a method for controlling the information processing apparatus (Goodnow Abstract Sentence 1). Claim 8 does not recite any further limiting structures or features not already listed in the prior claim 1. Thus, claim 8 is likewise rejected. 

In reference to claims 11, this claim simply recites a control method for use on an information processing apparatus with the same limitations of claim 4. Claim 11 does not recite any further limiting structures or features not already listed in the prior claim 4. Thus, claim 11 is likewise rejected.

In reference to claim 13, claim 13 discloses a control method for controlling the information processing apparatus of claim 6 with no further limiting structures or features. Thus, claim 13 is likewise rejected.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view Baarman, further in view of Binboga US Publication 2014/0098624 (hereinafter Binboga).

In reference to claim 2, Goodnow teaches the information processing apparatus according to claim 1. However, Goodnow does not explicitly teach:
wherein the operation parameter is a parameter that indicates a size of a resource of the processor.
In the analogous art of supply power dependent controllable write throughput for memory devices, Binboga teaches:
wherein the operation parameter is a parameter that indicates a size of a resource of the processor (Binboga Para 25 Sentence 1 describes determining an appropriate write throughput [size of memory throughput] for the memory device based on power level information).
It would have been obvious to one of ordinary skill in the art having the teachings of both Goodnow and Binboga before him before the effective filing date of the claimed invention to have Goodnow change the operating parameter of memory throughput when the power levels are appropriate to get more performance. One of ordinary skill in the art would know to raise memory throughput in accordance with higher power levels to take advantage of larger supply voltages and raise performance of a device (Binboga Para 6 last sentence).

In reference to claim 3, modified Goodnow teaches the information processing apparatus according to claim 2 in addition to teaching:
wherein the parameter that indicates the size of the resource of the processor is a parameter that indicates a single instruction multiple data width, a size of a last- level cache, or a memory throughput (Binboga Para 25 Sentence 1 describes determining an appropriate write throughput for the memory device based on power level information and a look-up table including throughput parameters for each level).

In reference to claims 9 and 10, claims 9 and 10 disclose a control method for controlling the information processing apparatus of claims 2 and 3 with no further limiting structures or features. Thus, claims 9 and 10 are likewise rejected.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view Baarman, further in view of Sartorius US Publication 2006/0174090 (hereinafter Sartorius).

In reference to claim 5, Goodnow teaches the information processing apparatus according to claim 4. However, Goodnow does not explicitly teach:
wherein the parameter that indicates whether or not to use the resource of the processor is a parameter that indicates whether or not to use a pipeline, branch prediction, or prefetching.
In the analogous art of power efficient instruction prefetch mechanisms, Sartorius teaches:
wherein the parameter that indicates whether or not to use the resource of the processor is a parameter that indicates whether or not to use a pipeline, branch prediction, or prefetching (Sartorius Para 16 describes halting prefetching and waiting for branch predictions to evaluate the pipeline [branch prediction determines whether or not to use resources of the processor on prefetching]).
It would have been obvious to one of ordinary skill in the art having the teachings of both Goodnow and Sartorius before him before the effective filing date of the claimed invention to have Goodnow incorporate evaluating whether or not prefetching is an efficient use of energy. One of ordinary skill in the art would know to use Sartorius’ limit battery usage when strict power budgets are in place (Sartorius Para 3 last Sentence).

In reference to claim 12, claim 12 discloses a control method for controlling the information processing apparatus of claim 5 with no further limiting structures or features. Thus, claim 12 is likewise rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view of Baarman, further in view Miller et al. US Publication 2013/0074077 (hereinafter Miler).

In reference to claim 7, Goodnow teaches the information processing apparatus according to claim 1, in addition to teaching:
the performance and the power consumption being measured during execution of the program by using each of a plurality of values of the operation parameter of the processor (Goodnow Col 6 Lines 47-49 describe the processor continuously providing the current state of performance, Goodnow Col 5 Lines 47-51 describe a power allocation control unit continuously receiving data on power level and power consumption based on active statuses of execution units, and Goodnow Col 7 Lines 11-13 describe power allocation levels changing with different modes [different operation parameters] meaning performance and power consumption are being measured with the change in operation parameters).
However, Goodnow does not explicitly teach:
wherein the processor: obtains a ratio of the performance of the processor to the power consumption of the processor, and determines, as the setting value, a value that corresponds to a maximum value of the ratio, among the plurality of values.
Goodnow teaches using optimal operating parameters in order to use power efficiently in a device. In the analogous art of load balancing between multiple processing units, Miller teaches:
wherein the processor: obtains a ratio of the performance of the processor to the power consumption of the processor, and determines, as the setting value, a value that corresponds to a maximum value of the ratio, among the plurality of values (Miller Para 39 describes a ratio of performance over power for a task and comparing how the processors would perform each task, then selecting a processor if power optimization is the priority [the setting value for which processor performs the task is chosen based on the maximum value of the ratio]).
It would have been obvious to one of ordinary skill in the art having the teachings of both Goodnow and Miller before him before the effective filing date of the claimed invention to have Goodnow evaluate the performance against the expended power. One of ordinary skill in the art would know to use Miller’s teachings to redistribute computational processes to reduce power consumption without affecting system performance level (Miller Para 12 last Sentence).

In reference to claim 14, claim 14 discloses a control method for controlling the information processing apparatus of claim 7 with no further limiting structures or features. Thus, claim 14 is likewise rejected.



Response to Arguments
Applicant’s arguments filed 05/24/2022 regarding claims 1-14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection based on newly cited limitations in independent claims 1 and 8 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                         

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186